ORDER
PER CURIAM.
Paul Caruthers appeals the denial of his motion to withdraw his guilty plea. Mr. Caruthers contends his guilty plea was unknowing, unintelligent, and involuntary. He also alleges the court erred in denying his request for an evidentiary hearing on his motion to withdraw his guilty plea. Finding the trial court did not abuse its discretion in denying Mr. Caruthers’s mo*233tion to withdraw his guilty plea, and that an evidentiary hearing was not required, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).